Title: From George Washington to George Weedon, 20 September 1781
From: Washington, George
To: Weedon, George


                  
                     Dr sir
                     James River 20th Sepr 1781
                  
                  The Legion of the Duke de Lauzun is ordered to join the Troops now under your Command in Glocester County—to aid in restraining the Enemy, & preventing their Collection of Provisions & Stores from the Country—This Service, if you are Seniour Officer, you will endeavour to perform, with all your Diligence, without precipitating your Troops into too great Danger.  You will be very punctual in your Correspondence with me & communicate every Circumstance that may be of Importance—I am sir Your most Obed. Servt
                  
                     Go: Washington
                  
               